Citation Nr: 9917814	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-20 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for the service-
connected right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1962.

This appeal arose from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
right ear hearing loss, and which assigned this disorder a 
noncompensable disability evaluation.  This disability 
evaluation was confirmed and continued by a rating action 
issued in April 1997.  In September 1997, the veteran 
testified at a personal hearing at the RO; that same month, 
the RO informed the veteran, via a supplemental statement of 
the case, of the hearing officer's decision to continue the 
denial of the claim for a compensable evaluation.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.



FINDING OF FACT

The service-connected right hearing loss disability is 
manifested by an average pure tone threshold at 1,000, 2,000, 
3,000 and 4,000 of 64.  Speech discrimination ability is 80 
percent in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right ear 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, Code 6101 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1994).  Evaluations of unilateral defective hearing range 
from noncompensable to a 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4, Codes 6100-6110 
(1998).

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where the hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. § 4.85, Part 4, Codes 6100-6101 
(1998); see also VAOPGCPREC 32-97 (August 29, 1997).

The evidence of record demonstrated a right ear hearing loss 
in service and a current right ear hearing loss disability.  
The October 1996 VA examination revealed that the veteran's 
speech discrimination ability was 80 percent in the right ear 
and the pure tone threshold average at 1,000, 2,000, 3,000 
and 4,000 hertz in the right ear was 64 decibels.  A private 
examination was performed in February 1997.  The pure tone 
average was 71 in the right ear.  Speech discrimination 
without amplification was only 16 percent; with sound 
pressure of 80 decibels, intelligibility improved to 80 
percent.

In September 1997, the veteran testified at a personal 
hearing.  He stated that he had trouble communicating with 
others and was often forced to guess at the content of 
conversations.  People have to repeat themselves in order for 
him to understand and he indicated that his daughter has 
often asked him to turn down the television.  He also noted 
that this hearing loss has interfered with his being able to 
deal with customers (he works for a pest control company).

Pursuant to a schedule for rating disabilities, the current 
defective auditory acuity in the right ear is a level IV 
(under the criteria in effect both prior to and following 
June 10, 1999, the effective date of the revision of 
38 C.F.R. § 4.85, Table VI), and the auditory acuity in the 
left ear is considered to be normal for VA purposes.  
Accordingly, no more than the 0 percent evaluation is 
warranted under the current provisions of the schedule for 
rating disabilities.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for his service-connected right ear hearing loss 
disability.



ORDER

A compensable evaluation for the service-connected right ear 
hearing loss disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

